Drawings
The drawings are objected to under:
37 CFR 1.83(a) because they fail to show the ratio PCDspl(f)/Dball(f) set from 1.82 to 1.92 as recited in claim 9 and described in the description.  Instead Fig. 9 shows it set to 1.72.
37 CFR 1.84(h)(5) because Figures 6-10 show(s) modified forms of construction in the same view.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sahashi, US 6,634,951.  Sahashi discloses a rear-wheel drive shaft (col. 1, lines 7-13), comprising: 
a fixed type constant velocity universal joint (14, Fig. 7, col. 8, lines 3 & 4) comprising: 
an outer joint member (15) having a spherical inner peripheral surface(15’) in which eight track grooves (15”) extending in an axial direction of the fixed type constant velocity universal joint are formed; 
an inner joint member (16) having a spherical outer peripheral surface (16’) in which eight track grooves (16”) extending in the axial direction are formed, and having a spline hole (col. 8, line 19) formed along an axial center of the inner joint member; 
eight balls (18) arranged in ball tracks formed by the track grooves of the outer joint member and the track grooves of the inner joint member; and 
a cage (17), which has eight pockets (Fig. 7B) configured to receive the balls, and is held in slide contact with the inner peripheral surface of the outer joint member and the outer peripheral surface of the inner joint member, 

a plunging type constant velocity universal joint (2, Fig. 8, col. 10, lines 1-6)  comprising: 
an outer joint member (25) having a cylindrical inner peripheral surface (25’) in which eight track grooves (25”) extending in an axial direction of the plunging type constant velocity universal joint are formed; 
an inner joint member (26) having a spherical outer peripheral surface (26’) in which eight track grooves (26”) extending in the axial direction are formed, and having a spline hole (col. 10, lines 13 & 14) formed along an axial center of the inner joint member; 
eight balls (28) arranged in ball tracks formed by the track grooves of the outer joint member and the track grooves of the inner joint member; and 
a cage (27), which has eight pockets (Fig. 8B) configured to receive the balls, and is held in slide contact with the inner peripheral surface of the outer joint member and the outer peripheral surface of the inner joint member, 
a curvature center of a spherical portion (27’) formed in an outer peripheral surface of the cage and a curvature center of a spherical portion (27”) formed in an inner peripheral surface of the cage being offset to opposite sides in the axial direction with respect to a joint center by an equal distance (col. 10, lines 20-23); and 
an intermediate shaft (1) comprising: 

an inboard-side spline to be fitted into the spline hole of the inner joint member of the plunging type constant velocity universal joint (col. 10, lines 18 & 19), 
wherein a ratio PCDBALL(f)/DBALL(f) is set from 3.70 to 3.87 (col. 9, line 24).
At col. 10, lines 24-27, Sahashi discloses the ratio PCDBALL(s)/DBALL(s)  is set from 3.1 to 4.5, but does not expressly disclose it set it from 3.3 to 3.6.  However, it would have been obvious to one having ordinary skill in the art to set it from 3.3 to 3.6, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056.
Claim 2.  Fig. 7B shows the ratio PCDSPL(f)/DBALL(f) is set to 1.85, and Fig. 8B shows the ratio PCDSPL(s)/DBALL(s) is set to 1.7.
Claim 3.  Sahashi discloses a fixed type constant velocity universal joint and a plunging type constant velocity universal joint, but does not expressly disclose each joint has a maximum operating angle of 20 degrees or less.  However, it would have been obvious to one of ordinary skill in the art to design each joint so that it has a maximum operating angle of 20 degrees or less since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sahashi in view of Universal Driveshaft and Design Manual.  Sahashi discloses the rear-wheel drive shaft Universal Driveshaft and Design Manual shows an axle shaft (i.e. a rear-wheel drive shaft) comprising a hollow intermediate shaft.  On page 315 at “Shaft Construction and Attachment Methods,” Universal Driveshaft and Design Manual teaches making the intermediate shaft hollow in order to provide ease of attachment, reduced cost and weight, expedite manufacturing, and/or to meet certain design parameters or requirements of vehicle application.  As such, it would have been obvious to one of ordinary skill in the art to make the intermediate shaft (1) of Sahashi hollow in order to provide ease of attachment, reduced cost and weight, expedite manufacturing, and/or to meet certain design parameters or requirements of vehicle application as taught by Universal Driveshaft and Design Manual.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Greg Binda/Primary Examiner, Art Unit 3679